Error to the District Court of the United States for the District of Massachusetts. This was an information for the forfeiture of a distillery owned by Joseph Stowell and Thomas Bevlngton. The judgment of the district court dismissing the information was affirmed by the circuit court, whereupon the United States sued out a writ of error to the supreme court, which court reversed the judgment and remanded the cause for further proceedings. 133 U. S. 1, 10 Sup. Ct. 244. The district .court rendered a judgment of forfeiture, one-half the costs to be taxed against each of the claimants, respectively. The United States brings error. Before PUTNAM, Circuit Judge, and WEBB, District Judge. No opinion. Dismissed without costs.